Citation Nr: 9933627	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  94-44 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

Service connection for PTSD was initially denied in a June 
1985 rating decision.  The veteran was notified of the 
determination in June 1985.  That decision became final in 
the absence of a timely appeal.  In March and August 1992 the 
RO denied the veteran's claim for PTSD on the basis that new 
and material evidence had not been submitted.  In an October 
1994 supplemental statement of the case, the veteran's claim 
was considered on a de novo basis, and denied on its merits. 

The Board does not have jurisdiction to consider the merits 
of a finally disallowed claim unless it determines that new 
and material evidence has been submitted. The Board must make 
a determination on this question independent of any 
determinations made by the RO.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).


FINDINGS OF FACT

1.  In June 1985, the RO denied service connection for PTSD.  
The veteran did not appeal that decision.

2.  The evidence received since the RO's June 1985 rating 
decision is new and material in that it is sufficiently 
significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case, and the claim is reopened.

3.  The veteran's current PTSD was caused by stressors that 
occurred during combat in active service.



CONCLUSIONS OF LAW

1.  The RO's June 1985 decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105 (West 1991); 20 C.F.R. 
§§ 20.302, 20.1103 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for PTSD is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  PTSD was incurred during active service. 38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1985 decision, the RO denied entitlement to service 
connection for PTSD.  The RO determined that there was no 
evidence of record showing a diagnosis of PTSD.  

The evidence of record at the time of the RO's June 1985 
rating decision was as follows:

The veteran's service records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability.  The 
veteran underwent psychiatric examination in September 1971, 
the finding was no psychiatric disease.  The veteran's 
September 1971 separation examination showed a normal 
psychiatric evaluation.  

Service personnel records show that the veteran served as an 
aircraft mechanic.  The veteran was assigned to 174th AVN 
Company.  The veteran's DD Form 214 show that he was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, Army Commendation Medal, 
and Marksman Qualification Badge with Rifle Bar.  

Medical records dated in June 1972 from Colorado State 
Hospital show that the veteran was admitted at the insistence 
of his probation officer as an alternative to going to jail.  
It was noted that the incident that precipitated the 
hospitalization involved an accident in a car while being 
drunk and then fighting with police officers.  On mental 
status examination, there was no evidence of gross thought 
disorder.  There was no confusion or retardation.  His affect 
was appropriate as well as his emotional responses.  He 
admitted to being somewhat depressed and having suicidal 
ideation.  There was no evidence of delusions or 
hallucinations.  He was oriented in all spheres and there was 
no discrepancy in memory.  His judgment was appropriate when 
sober.  The diagnoses were depressive neurosis and passive 
aggressive disorder.  

In an August 1982 report, D.P., M.D., reported that the 
veteran's mental status examination revealed the he met all 
the criteria for typical PTSD or Post-Vietnam syndrome.  

A VA hospitalization report dated in October 1984 shows that 
the veteran was diagnosed with antisocial personality 
disorder, mixed substance abuse including both multiple types 
of illicit drugs and alcohol, and migraine headaches.  

VA outpatient treatment records dated from October to 
December 1984 show that the veteran was seen for a number of 
disabilities including poor coping skills, mixed substance 
abuse, atypical temporal lobe, and minimal brain dysfunction.  

A VA hospitalization report dated in November 1984 shows that 
the veteran presented with a desire to learn how to live with 
people and learn how to handle his anger a little better.  On 
examination, there was no evidence of thought disorder.  The 
diagnoses were Axis I-no diagnosis; Axis II-anti-social 
personality, mixed substance abuse, and Axis III-migraine 
type headaches, by history and seizure disorder, by history.  

VA hospitalization report dated in April 1985 shows that the 
veteran was diagnosed with bipolar disorder, minimal brain 
damage, child, by history, grand mal seizures, by history, 
and complex partial seizures.  

Evidence received since the RO's June 1985 rating decisions 
is as follows:

Copies of the previously considered medical records dated in 
June 1972 from Colorado State Hospital were again received.  

Copies of the previously considered VA hospitalization 
reports dated in October and November 1984 were resubmitted.

VA treatment reports dated from June to September 1991 show 
that the veteran was admitted to a substance abuse treatment 
program.  He reported that he served in Vietnam.  He reported 
that he saw death and mutilation, but did not see torture.  
He reported hospitalization for three months duration in 
Vietnam for heroin addiction.  On examination, he was 
oriented times three.  There was no evidence of thought 
disorder or dementia.  The diagnoses were alcohol dependence 
continuous, marijuana abuse in remission, bipolar personality 
disorder, and cerebrum plugs, bilateral.  

VA outpatient treatment records dated from March 1993 to 
January 1994 show that the veteran was treated for various 
disabilities not currently at issue, however primary 
treatment was for substance abuse and personality disorder, 
antisocial.  PTSD by history was also diagnosed.  

Court papers dated in 1994 pertaining to the veteran's 
incarceration, sentencing, and parole were received.  In June 
1994, a psychologist reported the results of a court ordered 
evaluation of the veteran.  The diagnoses were antisocial 
personality; an underlying mood disorder, most likely bipolar 
disorder; and polysubstance dependence.

In a November 1994 report from Colorado Springs Psychological 
Center, R.C., Ph.D., reported that he had been involved in 
the veteran's neuropsychological evaluation and 
medical/psychological treatment from 1978 to 1984.  He 
reported that it was apparent from his evaluation that the 
veteran's severe problems were the result, in part, of his 
post traumatic condition.  He reported that although the 
veteran suffered from drug and alcohol abuse, atypical 
temporal seizures, aggressive personality, and a tendency to 
be grandiose, all of the conditions were exacerbated severely 
by his Vietnam experience.  He reported that the veteran met 
all the criteria for a typical PTSD or post-Vietnam syndrome, 
complete with periodic alternating repression and re-
experiencing of traumatic experiences endured in combat, a 
numbing of responsiveness and reduced involvement with the 
external world with marked feelings of detachment and 
estrangement from others, a markedly diminished interest in 
necessary social activities, along with exaggerated startle 
response, guilt about surviving when others have not, and 
memory impairment.   

The veteran was accorded a VA mental disorders examination in 
June 1996.  At that time, he complained of sleep deprivation, 
rage and anger problems.  He reported that he had dreams, 
avoided people, and did not trust people.  He reported that 
he was a helicopter pilot in Vietnam and witnessed a lot of 
death and destruction.  On examination, there was no evidence 
of psychomotor agitation or retardation.  He was coherent, 
goal oriented, and his speech was described as spontaneous.  
There was no evidence of suicidal or homicidal ideations.  He 
was oriented to time, place, and person.  He appeared to 
think on a concrete level.  The diagnoses were Axis I- 
dysthymia, chronic depression, alcohol and drug abuse 
history, PTSD; Axis II- personality disorder not otherwise 
specified, Axis III- none.  It was noted that the veteran 
appeared capable and competent to handle funds.  

An undated letter from the veteran to his family relating the 
veteran's experiences during Vietnam.  

In a March 1997 report of examination for VA, it was noted 
that the veteran presented stating "I haven't been mentally 
right since I was out of service.  I am walking on the edge 
of reality.  I have problems with voices and brain rushes."  
He complained of hallucinations including problems with 
smells.  He reported that he had problems with interpersonal 
relationships as well as memory loss.  He reported that he 
could only do menial type jobs because complex tasks were 
problematic for him.  On mental status examination, the 
veteran was described as casually dressed with normal weight.  
His thoughts were clear and logical without loosening of 
associations or flights of ideas.  He reported auditory 
hallucinations.  He reported that he had not experienced any 
visual hallucinations in the last six months.  The examiner 
noted that the veteran's visual hallucinations probably 
occurred in jail while the veteran was using drugs.  His mood 
was somewhat sullen and distant.  The veteran described his 
mood as being on the edge with average energy, reasonable 
motivation and concentration with disrupted sleep and normal 
appetite and decreased libido.  He was oriented to month and 
year, missing the date.  The assessment was Axis I- PTSD by 
history, history of significant polysubstance abuse in 
partial remission, Axis II- personality disorder not 
otherwise specified; and Axis V- 45.

The examiner noted that the veteran presented a very 
difficult evaluation subject.  His antisocial personality 
traits were so strong and prevalent, that they clearly made 
an assessment for other conditions difficult.  The examiner 
commented that the veteran reported that he was upset by 
experiences in Vietnam, but refused to describe the 
experiences or his symptoms.  The examiner relied on the 
November 1994 and June 1996, examinations in giving the 
veteran "the benefit of the doubt...in regards to PTSD."

Without being given the specifics of the veteran's alleged 
PTSD, the examiner wrote that, it was impossible to ascertain 
what degree of disruption in his life now was secondary to 
those symptoms versus those secondary to his antisocial 
personality characteristics.  

In a response dated in June 1998 from the U.S. Army Center 
for Research of Unit Records (CRUR), it was noted that given 
the veteran' unit and duty of assignment in Vietnam, it was 
possible that he participated in missions to retrieve downed 
aircraft.  However, CRUR could only verify by his DA Form 20, 
that he was an aircraft mechanic assigned to an aviation unit 
during his Vietnam tour.  The Center did, however, provide 
the Operational Reports-Lessons Learned for the 14th Combat 
Aviation Battalion, which was shown to be the higher 
headquarters of the 174th Aviation- Assault Helicopter 
Company.

The Operational Reports show that in January 1971, the 174th 
advance party departed for Chu Lai, Republic of Vietnam to 
receive instructions for Operation Dewey Canyon II.  The unit 
movement was accomplished by a fly-away flight of aircraft 
and a convoy of road vehicles.  The flight was hampered by 
bad weather.  In February 1971, the company became 
operational in support of the 1/5th Infantry Division.  The 
174th participated in the initial combat assault of ARVN 
troops across the Laotian border.  Extremely intense enemy 
anti-aircraft fire was encountered.  Also in February 1971, 
the 174th conducted a combat assault in support of the 4/3rd 
Infantry Battalion in an attempt to regain LZ Scotch.  
Fourteen aircraft participated in the action and four 
sustained combat damage.  During the reporting period the 
company had 55 aircraft hit by enemy fire.  During the period 
from February to April 1971, 174th continued to support units 
involved in operations Dewey Canyon II and Lam Son 719.  

The mission of the 174th Assault Helicopter Company was to 
provide aviation support in the form of airlift of personnel, 
materials, and supplies along with suppressive firepower to 
expedite combat and counterinsurgency operation in the 
Republic of Vietnam in general support of the 23rd Division 
as directed by the 14th Aviation Battalion.  

Morning reports for the 14th Combat Aviation Battalion, 174th  
AVN CO, Assault Helicopter for the periods September 1970 to 
December 1970; March 1971 to September 1971.  

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
the Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

New and Material Analysis

A review of the record demonstrates that the RO denied 
service connection for PTSD in June 1985.  Evidence at that 
time included the veteran's service medical records; VA 
examination and hospitalization reports, VA outpatient 
treatment records, and private medical records.

In denying service connection for PTSD, the RO found that 
there was no evidence of PTSD.  Since that decision, VA 
examination and treatment records as well a private medical 
records show diagnoses of PTSD have been made part of the 
record.  In addition, the veteran has submitted statements 
regarding inservice stressors.  

The Board is of the opinion that the veteran has submitted 
evidence that is new and material to warrant the reopening of 
his claim of service connection for PTSD.  The veteran has 
presented competent evidence of current diagnoses of PTSD.  
The current diagnoses of PTSD are probative of the specified 
basis for the prior denial.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claim is 
reopened.

Whether the claim of service connection for PTSD is well 
grounded

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

The Board has reviewed the evidence of record and finds that 
the claim for service connection for PTSD is well grounded.  
The medical evidence contains diagnoses of PTSD.  There is 
medical evidence linking the diagnoses of PTSD to combat 
experiences while serving in Vietnam.  The Board finds, 
therefore, that the claim for service connection for PTSD is 
well grounded.

Decision on the Merits

Where the claim is found to be well grounded, service 
connection for PTSD requires more.  There must be medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor.  Gaines v. West, at 357; 38 C.F.R. 
§ 3.304(f).  

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth the 
foundation for the framework for establishing the presence of 
a recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's mere assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.  

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 
38 C.F.R. § 3.304(f) requires three elements to support an 
award of service connection for PTSD:  (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  The Court pointed out 
that since Zarycki, as well as since West v. Brown, 
7 Vet. App. 70 (1994), changes in VA Adjudication Procedure 
Manual M21-1 had rendered certain portions of those decisions 
no longer operative insofar as they were grounded on 
subsequently revised manual provisions.  Further, the Court 
had held in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as 
a matter of law that "if the claimed stressor is not combat-
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."  

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The M21 changes have, 
since been incorporated into the provisions of 38 C.F.R. 
§ 3.304(f) (1999).  The Court, however, also held that, while 
the Manual M21-1 provisions did not expressly state whether 
the veteran's testimony standing alone could constitute 
credible evidence of the actual occurrence of a noncombat 
stressor, the Court's holding in Dizoglio  mandated that the 
veteran's testimony by itself could not constitute "credible 
supporting evidence" of the actual existence of the noncombat 
stressor.  Further, the Court held in Moreau, the fact that a 
medical opinion was provided relating PTSD to events the 
veteran described in service could not constitute "credible 
supporting evidence" of the existence of the claimed 
noncombat stressor.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court held that, in addition to demonstrating 
the existence of a stressor, the facts must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD.  Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD.  
Id. at 144.  (The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153  The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification.  38 C.F.R. 
§ 4.126.  

The Board finds that, upon review of Zarycki, Moreau, West 
and Cohen it is clear that, in approaching a claim for 
service connection for PTSD, the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised for the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the resolution of the claim for service 
connection for PTSD moves forward to the questions of whether 
the event (or events) was sufficient to constitute a stressor 
for purposes of causing PTSD, and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  The adequacy of the event claimed as a stressor and the 
question of whether the diagnostic criteria for PTSD have 
been met are matters that require the input of competent 
medical evidence.  

Although the veteran was assigned the MOS of aircraft 
mechanic, the service records show that his unit was a 
combat-support unit maintained at the divisional level, which 
participated, in serveral operations.  The service department 
has confirmed that the battalion to which the veteran was 
assigned, participated in missions to retrieve downed 
aircraft as well as operations that involved regular contact 
with the enemy.  Moreover, the veteran received the Army 
Commendation Medal.  The Board finds, therefore, the Board 
finds that the veteran served in combat while in Vietnam.

The service department evidence that the veteran engaged in 
combat is accepted as conclusive evidence of his combat 
related stressors.  38 C.F.R. § 3.304(f).  Even if the 
veteran were not deemed to have participated in combat, the 
service department has provided credible supporting evidence 
of those stressors.  See Souzzi v. Brown, 10 Vet. App. 307, 
311 (1997) (a stressor need not be confirmed in every 
detail).  The service department has confirmed that aircraft 
assigned to the veteran's unit were lost due to enemy fire 
and that some were recovered.  The records also indicate that 
casualties occurred. 

The Board further finds that the veteran's statements 
pertaining to the trauma that he experienced in Vietnam are 
credible, and that his recitation of events is consistent 
with the circumstances of service in Vietnam.  The claimed 
events are, therefore, presumed to have occurred.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 1154(b).

Medical professionals have linked the veteran's combat 
stressors to the diagnosis of PTSD.  The most difficult 
aspect of the veteran's claim revolves around the question of 
whether he currently has that disorder.  On the most recent 
examination for VA, PTSD was diagnosed only by history.  
Other examinations have failed to yield a diagnosis of PTSD.  
However, the examiner conducting the most recent examination, 
in reviewing the record, concluded that reasonable doubt was 
in favor of a finding of PTSD.  Other examiners have been 
emphatic in their conclusion that the veteran met the 
criteria for a diagnosis of PTSD as the result of combat 
stressors in Vietnam.  These clear diagnoses place the 
evidence at least in equipoise, thereby raising reasonable 
doubt.  Resolving that doubt in the veteran's favor, the 
Board concludes that service connection for PTSD is 
warranted.


ORDER

New and material evidence having been submitted the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

